Broyles, C. J.
1. The evidence connecting the accused with the offense charged was not wholly circumstantial, and, therefore, the failure of the court to instruct the jury upon the law of circumstantial evidence was not error, no request for such a charge having been presented.
2. “There being no evidence as to an alibi of such strong and clear probative value as required instruction upon such a defense, the court did not err, in the absence of a timely and appropriate request, in failing to give such instruction.” Musgrove v. State, 29 Ga. App. 310 (3) (114 S. E. 925), and citation. Under this ruling and the facts of the instant case, the failure of the court to charge the law of alibi was not error.
3. The ground of the motion for a new trial based upon alleged newly discovered evidence was properly overruled. This evidence was cumulative and impeaching. Furthermore, the affidavits submitted in support of the ground were defective in several material respects.
4. The remaining grounds of the motion for a new trial show no harmful error, and the verdict was authorized by the evidence.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.